Order entered August 2, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00963-CR

                         CHRISTOPHER ARIC RADKE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. F96-02380-UN

                                            ORDER
       The Court has before it appellant’s July 31, 2013 pro se motion to extend time to file his

docketing statement. The documents before the Court reflect that the Dallas County Public

Defender’s Office was appointed to represent appellant in this appeal from the order denying

appellant’s motion for post-conviction DNA testing. That information, however, was

inadvertently left off the Court’s case management system. Because appellant is represented by

counsel, we DENY his pro se motion to extend time to file the docketing statement.

       We DIRECT the Clerk to list Katherine Drew of the Dallas County Public Defender’s

Office as appellant’s appointed attorney of record.

       The record was due in this appeal by July 30, 2013, but has not yet been filed. It does not

appear from the trial court’s order that a hearing was conducted on appellant’s motion for post-
conviction DNA testing, but the trial court may have reviewed the record of the underlying

conviction.

       Accordingly, we DIRECT the Clerk to transfer the record from the appeal in cause no.

05-97-01978-CR, styled Christopher Radke v. The State of Texas, into the above appeal. We

further DIRECT the Clerk to file a copy of this order with the papers of cause no. 05-97-01978-

CR.

       We ORDER the Dallas County District Clerk to file the clerk’s record within FIFTEEN

DAYS of the date of this order.

        We DIRECT the Clerk to send a copy of this order to counsel for all parties.



                                                   /s/    DAVID EVANS
                                                          JUSTICE